Citation Nr: 0010985	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-20 435	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel




INTRODUCTION

The veteran had active service from February 1965 to November 
1968.  This appeal arises from an April 1997 rating action, 
in which the RO denied service connection for post-traumatic 
stress disorder (PTSD), bilateral defective hearing, and 
tinnitus.  In a February 1999 rating decision, the RO awarded 
service connection for PTSD.  The Board of Veterans' Appeals 
(Board) considers this a complete grant of the benefit sought 
on appeal with respect to that claim of service connection 
for PTSD, and that issue is not part of the pending appeal.  


FINDINGS OF FACT

1.  The veteran served aboard a U.S. Navy cruiser which 
participated in naval gunfire support activities during the 
Vietnam War, and he has asserted that he was exposed to loud 
noises while aboard ship; he currently has bilateral 
defective hearing, but no medical opinion relates the onset 
of his bilateral defective hearing to service.  

2.  The veteran has testified that he developed ringing in 
his ears after being exposed to loud noises in service and 
tinnitus has been diagnosed, but no medical evidence relates 
the onset of his tinnitus to service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral defective 
hearing is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records do not contain any 
complaint, diagnosis or treatment for defective hearing or 
tinnitus.  

In September 1996, the veteran submitted a statement in 
support of his claim of service connection for bilateral 
defective hearing.  He asserted that he served aboard the 
U.S.S. Newport News during the Vietnam War, was exposed to 
loud noises associated with the discharging of thousands of 
rounds of explosive shells, and the loud noises damaged his 
hearing.  With his claim, the veteran submitted a report of a 
May 1995 audiogram by D. Quilendrino, P.A.  On clinical 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
60
70
LEFT
10
10
5
40
50

The average pure tone threshold was 55 decibels in the right 
ear, and 31 decibels in the left ear.  

On VA examination in November 1996, the examining physician 
indicated that the veteran had diminished auditory acuity 
bilaterally.  Diagnoses included bilateral defective hearing.  
On VA audiometric examination in November 1996, the veteran 
gave a history of serving in the fire control section of a 
U.S. Navy cruiser during service.  He stated that he was 
exposed to noise from eight inch and five inch guns and was 
not wearing hearing protection.  He denied a history of ear 
surgery, otalgia, otorrhea, and dizziness.  On clinical 
evaluation, pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
60
75
LEFT
10
10
15
35
55

The average pure tone thresholds were 48.75 decibels in the 
right ear and 28.75 decibels in the left ear.  Speech 
recognition scores on the Maryland CNC word list were 92 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted that tinnitus was present, but added that 
there was no specific date or circumstance for the onset of 
tinnitus.  The veteran's tinnitus was bilateral and constant, 
and more severe in the right ear.  The veteran reported that 
tinnitus did not affect his ability to hear.  In loudness, 
the tinnitus was 3 to 4 on a scale of 1 to 5, and in pitch, 
the tinnitus was 4 on a scale of 1 to 5.  The diagnosis was 
slight to moderate to severe sensorineural hearing loss in 
the right ear, and slight to mild to moderate sensorineural 
hearing loss in the left ear.  

The veteran subsequently submitted military records showing 
that the Newport News, participated in combat operations, 
including naval gunfire support, while the veteran was 
assigned to the ship.  

On a January 1997 evaluation of the veteran at the Vet Center 
in Morgantown, West Virginia, he reported that, during his 
service aboard the Newport News, the ship executed nearly 
1,000 strikes against enemy targets, firing in excess of 
59,000 rounds.  On 17 separate occasions, the ship was 
heavily engaged and fired upon by enemy shore batteries.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  A person who 
submits a claim for benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

Service Connection for Bilateral Defective Hearing

With regard to the claim of service connection for bilateral 
defective hearing, as an initial matter, the Board notes 
that, under the provisions of 38 C.F.R. § 3.385, impaired 
hearing is to be considered a disability for which service 
connection may be granted only when auditory thresholds in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater, or when auditory thresholds 
of at least three of these frequencies are 26 decibels or 
greater, or when speech recognition scores are less than 94 
percent using the Maryland CNC test.  

The evidence in this case includes medical diagnoses of 
bilateral sensorineural defective hearing and the veteran has 
a hearing loss by VA standards as set forth in 38 C.F.R. 
§ 3.385.  Therefore, the first element of Caluza is 
satisfied.  The veteran is competent to assert that he was 
exposed to loud noises in service, thus fulfilling the second 
element of Caluza.  However, the third requirement of Caluza, 
a medical opinion showing a nexus between the current 
bilateral defective hearing and reported acoustic trauma in 
service, is missing.  Absent medical evidence relating the 
veteran's bilateral defective hearing to service, the claim 
of service connection for bilateral defective hearing is not 
well-grounded and must be denied.  


Service Connection for Tinnitus

The medical evidence of record includes a diagnosis of 
tinnitus, and the first element of Caluza is met.  The 
veteran is competent to state that he noticed a ringing in 
his ears after being exposed to loud noises in service, thus 
fulfilling the second requirement of Caluza.  However, there 
is no medical opinion relating the onset of the veteran's 
current tinnitus to reported acoustic trauma in service and 
without such evidence, the claim of service connection for 
tinnitus is not well-grounded and must be denied.  


ORDER

Entitlement to service connection for bilateral defective 
hearing is denied.  

Entitlement to service connection for tinnitus is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


